Citation Nr: 1036854	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-37 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right side circulation 
problems, including right arm numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (travel Board hearing).

Regrettably, the Veteran's claims must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.


REMAND

The Veteran attributes his right-sided circulation problems, 
including the numbness in his right arm, either directly to an 
injury during his military service or, alternatively, indirectly 
to his service by way of his already service-connected 
low back disability (Intervertebral Disc Syndrome (IVDS)) with 
associated left peripheral external cutaneous nerve involvement.  
More specifically, he claims that that injury to his back during 
his time aboard the USS Harry Truman, which was the basis for 
service connecting the IVDS and accompanying left peripheral 
external cutaneous nerve involvement, has resulted in additional 
residuals that have not been also service connected.  While 
testifying during his recent hearing, he stated that he has 
suffered from other residuals of that injury, indeed, circulation 
problems affecting his entire right side, just as he has on the 
left side of his body.  So he believes this is more than just 
coincidental.

But before addressing the merits of his claims, the Board finds 
that additional development of them is required.  This additional 
development includes providing him notice regarding the 
downstream disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Heart disease and hypertension also may be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

The minimum compensable disability rating of 10 percent for 
hypertension requires diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 100 
or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2009).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2009).

In the present case, however, it is unclear whether the Veteran 
has hypertension.  His service treatment records (STRs) show 
elevated blood pressure readings of 155/101 and 141/101 on March 
4, 2004, whereas at a follow-up appointment on March 10, 2004, 
his blood pressure measured considerably lower, 125/88.  


Additionally, the evaluating physician in service explained that 
the issue with the elevated blood pressure had been resolved, and 
there are no additional STRs noting subsequently elevated blood 
pressure.  The fact remains, however, that the Veteran at least 
had some elevated readings while in service.

During his January 2007 VA examination, the Veteran reported that 
the symptoms he experiences are a slowing of his heart beat and 
then his "heart tries to jump out of his chest" (i.e., a sudden 
increase in his heart rate suggestive of tachycardia).  
He indicated that he was not receiving any treatment for this 
claimed condition.  However, on objective physical examination, 
the examiner stated that he could not render a diagnosis because 
the Veteran had failed to appear at the scheduled pulmonary 
functioning test (PFT), treadmill test, and two additional days 
of blood pressure readings.  

The Veteran did appear at the September 2007 VA examination, and 
his blood pressure was recorded as 130/90, 130/92, and 126/84.  
The examiner noted that, based on the elevated blood pressure 
readings, further examination was needed, including an 
echocardiogram (EKG).  While the Veteran's EKG only noted the 
existence of atypical chest pain, it was again recommended that 
he follow up with his primary care physician concerning the 
elevated blood pressure readings.  However, the examiner failed 
to render a diagnosis of hypertension.  

The Veteran subsequently was scheduled to have another 
examination for additional blood pressure readings in December 
2007.  But he again failed to appear for this further clinical 
evaluation and work up.  Consequently, there have not been the 
required blood pressure readings over the course of the required 
number of days to determine whether he has hypertension - 
meaning persistently elevated blood pressure.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Additionally, the Veteran's VA treatment records from April to 
November 2007 also show his complaints of pounding palpitations.  
A November 2007 ambulatory care note and addendum listed no known 
family history of heart disease and stated that the results of 
his EKG were "atypical, but not related to myocardial 
ischemia."  

Regardless of the Veteran's failure to appear at the follow-up 
appointments needed to render a diagnosis of hypertension in 
January 2007 and the scheduled December 2007 VA examination, the 
Board finds that the Veteran has shown good cause pursuant to 
38 C.F.R. § 3.655.  This is due to his representative's claims 
that the Veteran is suffering from traumatic brain injury (TBI) 
that makes him forgetful.  The Veteran also stated that he has 
since developed a system for himself to help in remembering 
scheduled appointments, which was not in place at the time of the 
previously scheduled examinations.  Accordingly, the Veteran 
should be rescheduled for a VA examination to determine whether 
he has hypertension pursuant to VA regulations and, if so, 
whether it is attributable to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Turning back to the Veteran's claim of service connection for 
right-sided circulation problems, the Board is required to 
consider all potential theories of entitlement, direct, 
presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004).  The Veteran, as mentioned, testified 
during his recent hearing that the numbness is affecting his 
entire right side, so not just his arm but also the sensory 
deficit in his right hand and foot.  The VA examiner that 
evaluated him concerning this claim did not consider whether the 
service-connected IVDS is the reason for this additional right-
sided impairment (like on his left side).  So additional medical 
comment is needed concerning this additional possibility because, 
once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 
Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").



And because the Veteran's remaining claim for service connection 
for heart disease is inextricably intertwined with his claim for 
service connection for hypertension, this claim also must be 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(claims are "inextricably intertwined" when they are so closely 
tied together that a final decision cannot be rendered unless all 
issues have been considered); and see Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation require 
that the claims be adjudicated together.).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance 
Act (VCAA) notice letter advising him of the 
downstream disability rating and effective date 
elements of his claims to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

2.  Ask the Veteran whether he has received any 
additional evaluation or treatment for his 
claimed disabilities at issue since November 
2007.  If he has, and the records are not already 
on file, obtain them.  If attempts to obtain any 
identified records are unsuccessful, and it is 
determined that further attempts to obtain them 
would be futile, then notify the Veteran of this 
in accordance with 38 C.F.R. § 3.159(c) and (e).



3.  Schedule the Veteran for another VA 
compensation examination for additional medical 
comment concerning the nature and etiology of his 
claimed hypertension.  He is hereby advised that 
failure to report for this additional 
VA examination, without good cause, may have 
adverse consequences on this pending claim.  
38 C.F.R. § 3.665.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent medical 
and other history. 

Based on physical examination and comprehensive 
review of the claims file - including a complete 
copy of this remand and the reports of the prior 
January and September 2007 examinations, this 
additional VA examiner is asked to first 
determine whether the Veteran has hypertension 
according to the number of elevated blood 
pressure readings over the course of the several 
days required by 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

If it is confirmed the Veteran has hypertension, 
then the examiner is asked to additionally 
indicate the likelihood (very likely, as likely 
as not, or unlikely) the hypertension initially 
manifested during the Veteran's military service 
from March 1998 to March 2006, alternatively 
within one year of his discharge (so by March 
2007), or is otherwise attributable to his 
military service.

In considering the Veteran's self-reported 
history in the November 2007 VA treatment records 
that he had suffered from hypertension for 3 
years, meaning since 2004, the VA examiner should 
note that, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit Court 
addressed lay evidence as potentially competent 
to support the presence of a disability, during 
service and since, even where not corroborated by 
contemporaneous medical evidence.  See also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007), 
wherein the Court determined an examination was 
inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the 
Veteran's STRs to provide a negative opinion.  
Here, it was at least initially suspected during 
service, in 2004, that the Veteran possibly had 
hypertension, although, according to this STRs, 
it apparently was eventually ruled out.  

Medical opinion also is needed concerning whether 
the Veteran has heart disease or what specific 
heart-related defect in addition to or other than 
hypertension.  As well, if it is determined he 
has this additional defect, there needs to be 
some indication of the likelihood (very likely, 
as likely as not, or unlikely) it initially 
manifested during his military service from March 
1998 to March 2006, alternatively within one year 
of his discharge (so by March 2007), or is 
otherwise attributable to his military service.

The term "as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.  

The examination should include any necessary 
diagnostic testing or evaluation needed to make 
these important determinations.

The examiner must discuss the rationale of the 
opinions, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

4.  Also schedule a VA compensation examination 
for additional medical comment concerning the 
nature and etiology of the claimed right-sided 
circulation problems, including numbness or 
sensory deficits in the right arm, hand and foot.  
The Veteran is hereby advised that failure to 
report for this scheduled VA examination, without 
good cause, may have adverse consequences on this 
pending claim.  38 C.F.R. § 3.665.  The claims 
file, including a complete copy of this remand, 
must be made available for review of his 
pertinent medical and other history. 

Based on physical examination and comprehensive 
review of the claims file - including a complete 
copy of this remand and the report of the prior 
January 2007 examination, this additional VA 
examiner is asked to first determine what exact 
disability (specifying a diagnosis) the Veteran 
has to account for this claimed numbness and 
sensory deficit on his entire right side.  And 
further, this VA examiner is asked to indicate 
the likelihood (very likely, as likely as not, or 
unlikely) this right-sided numbness is secondary 
to, i.e., either proximately due to, the result 
of, or chronically aggravated by the already 
service-connected IVDS and the accompanying 
left peripheral external cutaneous nerve 
involvement.

If the examiner determines this claimed right-
sided disorder is not proximately due to, the 
result of, or chronically aggravated by the 
service-connected IVDS and accompanying left 
peripheral external cutaneous nerve involvement, 
the examiner is asked to determine additionally 
whether this ride-sided disorder otherwise is 
attributable to the Veteran's service, including 
the injury mentioned aboard the USS Harry Truman.  

The term "as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.  

The examination should include any necessary 
diagnostic testing or evaluation needed to make 
these important determinations.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

5.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

